On Return to Remand

PATTERSON, Judge.
On May 28,1993, we remanded this ease to the trial court with instructions that that court enter findings of fact and conclusions of law to support its denial of Raymond Craig’s post-conviction petition filed on August 4, 1992, pursuant to A.R.Cr.P. 32. 632 So.2d 985. The trial court has complied with our instructions and has duly filed a return.
Craig claimed in his petition that his trial counsel was ineffective in that he improperly induced Craig to plead guilty by telling him that he would receive 7 years’ credit on his 30-year sentence for the time he had been incarcerated for other offenses. This ineffective assistance of counsel claim is the sole issue that he raises on appeal. In concluding that Craig had not been denied effective assistance of counsel, the trial court found “as a fact in this case that Defense Counsel did not advise the Defendant that the Defendant would receive credit for time served on prior cases.... ” The trial court stated in its return that, “Defendant’s attorney at the time of the plea testified that he did not so advise the Defendant.” The findings of the trial court, including its finding that Craig had not been denied effective assistance of counsel,- are supported by the record. The judgment denying the Rule 32 petition is due to be affirmed.
AFFIRMED.
All Judges concur.